Citation Nr: 9925176	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  95-14 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for an 
acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
December 1943.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The notice of 
disagreement was received in March 1995.  The statement of 
the case was sent to the veteran in April 1995.  The 
substantive appeal was received in April 1995.  In May 1997, 
this case was remanded by the Board to the RO for the veteran 
to be scheduled to testify at a personal hearing before a 
member of the Board at the RO.  This personal hearing was 
conducted in August 1997.  In March 1998, the Board remanded 
this case to the RO.  

The Board notes that the January 1995 rating decision also 
denied service connection for a kidney disability.  
Thereafter, the veteran was notified of his procedural and 
appellate rights; however, he did not submit a notice of 
disagreement.  As such, this issue is not in appellate status 
and before the Board at this time.


FINDINGS OF FACT

1.  In a March 1958 decision, the Board concluded that a 
March 1944 rating decision was clearly and unmistakably 
erroneous in granting service connection for psychoneurosis, 
compulsive type, and that a restoration of the grant of 
service connection was not warranted. 

2.  Evidence submitted since the Board's March 1958 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  There is competent evidence of a current psychiatric 
disability, there is evidence of incurrence or aggravation of 
this disability in service, and there is competent medical 
evidence of a nexus between the service and the current 
psychiatric disability.  


CONCLUSIONS OF LAW

1.  The Board's March 1958 decision is final.  38 U.S.C.A. 
§§ 5108 ,7105 (West 1991).

2.  New and material evidence has been submitted since the 
Board's March 1958 decision, thus, the claim for service 
connection for an acquired psychiatric disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
3.156 (1998).

3.  The claim of service connection for an acquired 
psychiatric disability is well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the veteran was granted entitlement to service 
connection for psychoneurosis, compulsive type, in a March 
1944 rating decision on the basis that the disorder was 
aggravated in service.  In July 1957, the RO proposed to 
sever service connection for that disorder.  In a September 
1957 rating decision, the RO determined that the grant of 
service connection for psychoneurosis, compulsive type, based 
on aggravation was clearly and unmistakably erroneous and 
service connection for psychoneurosis, compulsive type, was 
severed.  The veteran appealed that action to the Board.  In 
a March 1958 decision, the Board also concluded that the 
March 1944 rating decision was clearly and unmistakably 
erroneous and that a restoration of the grant of service 
connection was not warranted.  The Board's decision is final 
and cannot be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991).

In March 1994, the veteran submitted correspondence to the RO 
requesting an "increased rating" for his psychiatric 
disability.  In May 1994, the RO sent the veteran a letter 
explaining that service connection for a psychiatric 
disability had been denied by the Board, but that he could 
attempt to reopen his claim for service connection by 
submitting new and material evidence.  The veteran 
subsequently submitted evidence in an attempt to reopen his 
claim.  In a January 1995 rating decision, service connection 
for a psychiatric disability was denied, apparently on the 
merits.  However, the notification letter to the veteran as 
well as subsequent correspondence indicated that the 
veteran's claim was denied as he had not submitted new and 
material evidence to reopen his claim for service connection.  
The veteran appealed the RO's determination and was issued a 
statement of the case.  A review of the statement of the case 
reflects that the veteran was not provided the laws and 
regulations regarding new and material evidence.  In 
addition, although the May and June 1995 supplemental 
statements of the case addressed the merits of new and 
material evidence, the veteran was never provided the 
pertinent laws and regulations.  However, a May 1999 
supplemental statement of the case provided the pertinent 
laws and regulations.  

When a claim has been disallowed by the RO or the Board, it 
may not thereafter be reopened unless new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1998).  According to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), an RO or Board decision 
refusing, because of a lack of new and material evidence, to 
reopen a previously and finally disallowed claim, after 
having considered newly presented evidence, is another 
"disallowance" of a claim (the claim to reopen) because that 
claim is not being "allowed."  Accordingly, the Court held 
that sections 5108, 7104(b), and 7105(c) require that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1998).

In regard to the term "new and material," the Court has 
stated that "new" evidence means more than evidence which was 
not previously physically of record.  To be "new," additional 
evidence must be more that merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In order for evidence to 
be "material," in Colvin the Court stated that "there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  

In Evans, the Court expounded upon the "two-step analysis" 
which must be conducted under 38 U.S.C.A. § 5108 (West 1991) 
as set forth in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991) in order to determine if new and material evidence has 
been submitted.  First, the Court in Evans stated that it 
must be determined whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material when "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In this case, the Board notes that the last final 
disallowance of record was the Board's March 1958 decision.  
Second, if the evidence is new and material, the Board must 
reopen the claim and review all the evidence of record to 
determine the outcome of the claim on the merits.  The first 
step involves three questions: (1) Is the newly presented 
evidence "new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand? (3) If it is new and probative, then, in 
light of all of the evidence of record, is there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed?

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
issued directives to be followed in new and material evidence 
cases.  Specifically, it was stated in Hodge that the test 
created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a).  The Colvin test, as noted 
above, requires that, in order to reopen a previously denied 
claim, "there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174.  
Whereas 38 C.F.R. § 3.156(a) requires that, to reopen a 
claim, evidence submitted must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  In Colvin, the United States Court of Appeals 
for the Federal Circuit stated that the Court "impermissibly 
replaced the agency's judgment with its own" and "imposed 
on veterans a requirement inconsistent with the general 
character of the underlying statutory scheme for awarding 
veterans' benefits."  Colvin was therefore specifically 
overruled by the U.S. Court of Appeals for the Federal 
Circuit in Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but 
expressed concern that some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
even where it will not eventually convince the Board to alter 
the prior final rating decision.  The United States Court of 
Appeals for the Federal Circuit in Hodge further emphasized 
the need for a complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1998) be followed as 
opposed to the Court's interpretation in Colvin.  Inasmuch as 
the definition of "new" was not addressed by the United 
States Court of Appeals for the Federal Circuit, it appears 
that guidance in that regard provided by the Court is 
consistent with the controlling regulation.  However, the RO 
and the Board should no longer require that new evidence 
create a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome to reopen the claim.  Rather, the RO 
and the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.   

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1998) be followed as 
opposed to the Court's interpretation in Colvin.  Inasmuch as 
the definition of "new" was not addressed by the United 
States Court of Appeals for the Federal Circuit, it appears 
that guidance in that regard provided by the Court is 
consistent with the controlling regulation.  However, the RO 
and the Board should no longer require that new evidence 
create a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome to reopen the claim.  Rather, the RO 
and the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.   

The Board notes that at the time of the January 1995 rating 
decision and in the prior Board remand decisions, the 
veteran's claim was considered under the more restrictive 
Colvin test.  However, the RO recently considered the 
veteran's claim under the less restrictive standard as set 
forth in Hodge with regard to the definition of "new and 
material" evidence as written in 38 C.F.R. § 3.156(a) 
(1998).  Accordingly, the Board must also consider the 
veteran's claim under the less restrictive standard.  

In this case, the evidence added to the record since the 
Board's March 1958 decision includes statements from the 
veteran's former treating physician, B. Sholevar, M.D., 
Ph.D., of the Philadelphia VA Medical Center.  Dr. Sholevar 
indicated that the veteran's psychiatric disability was 
either partially caused or aggravated by military service.  
The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  This evidence is not only new, but is 
also material because it directly conflicts with the reasons 
for the denial of the veteran's claim in March 1958 which 
determined that the veteran's psychiatric disability 
preexisted service and was not aggravated therein.  Thus, 
this evidence is relevant and probative to the issue at hand 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(1998).

In conclusion, the Board finds that the evidence submitted 
since the Board's March 1958 decision is so significant that 
it must be considered in order to fairly decide the merits of 
the claim and, thus, new and material evidence has been 
submitted to reopen the prior final decision.  

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  

With regard to the second step under Elkins, the Board must 
address whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the Court which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his psychiatric 
disability had its onset during service or was aggravated 
therein, this assertion does not make the claim well-grounded 
if there is no competent medical evidence of record of a 
nexus between any disability in service and his alleged 
current disability.  See Savage v. Gober, 10 Vet. App. 489 
(1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay 
evidence of continuity of symptomatology does not satisfy the 
requirement of competent medical evidence showing a nexus 
between the current condition and service).  As such, the 
Board will review the record to assess whether all three of 
the criteria of Caluza are met and the veteran's assertions 
are supported by the evidence of record.

The service medical records showed that the veteran was 
diagnosed as having psychoneurosis, compulsive type, during 
service.  During service, the veteran was hospitalized for 
complaints of nervousness and an inability to sleep.  During 
his hospitalization, the veteran displayed compulsive 
behavior and symptomatology associated with his 
psychoneurosis, compulsive type.  It was essentially 
indicated that the veteran had displayed symptoms of his 
psychiatric disorder since childhood.  The veteran was 
discharged due to his psychiatric disability.

As previously noted, the veteran's post-service medical 
records includes statements from the veteran's former 
treating physician, B. Sholevar, M.D., Ph.D., of the 
Philadelphia VA Medical Center.  Dr. Sholevar indicated that 
the veteran's psychiatric disability was either partially 
caused or aggravated by military service.  

In light of the treating physician's statements, there is 
competent evidence of a current psychiatric disability, there 
is evidence of incurrence or aggravation of this disability 
in service, and there is competent medical evidence of a 
nexus between the service and the current psychiatric 
disability.  




ORDER

The claim is reopened and entitlement to service connection 
for an acquired psychiatric disability is well-grounded.  To 
this extent only, the appeal is granted.  


REMAND

As noted, under Elkins, the third step requires a 
determination of whether or not service connection is 
warranted on the merits.  In addition since the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to consider the claim on the merits.  

Thus, upon remand, the RO must apply the third step of 
Elkins.

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all VA 
clinical records of the veteran, since 
service, which are not currently in the 
claims file  

2.  The RO should again review the 
veteran's claim for entitlement to 
service connection for an acquired 
psychiatric disorder.  This should 
include consideration of Elkins and  
Justus.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals







